DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7, 9, and 10 are pending in the application. Amended claim 1 and cancelled claims 2-4 and 8 have been noted. The amendment filed 11/26/2020 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 6-7, filed 11/26/2020, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that Murakami forms the anti-glare layer by ink-jet rather than spraying and thus would not suggest a sprayable solution having the claimed composition. This is found persuasive because at best Murakami suggests controlling the amount and composition of the solution for a desired viscosity or refractive index [0253]; [0257] and does not disclose the claimed amounts of curable resin, solvent, and particles. The present invention shows criticality of the claimed amounts of curable resin, particles, and solvent to control the nebulizing effect to reduce particle agglomeration such that the final anti-glare film has low haze and high transparency [0028]; [0035] (Experiments 1-3). The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method of forming an anti-glare film comprising spraying a solution on a substrate to form a plurality of discrete droplets wherein the solution comprises 0.5-2 parts by weight of curable resin, 0.05-0.5 parts by weight of a plurality of particles, and 3-10 parts by weight of a solvent within the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715